HAMITER, Justice.
Billy Ray Smith was charged in the City Court of Bossier City with the offense of vagrancy as denounced by LRS 14:107(8). Convicted, he was sentenced to serve nine months in jail. This appeal followed.
When the case was called in this court for a hearing the defendant appeared neither personally nor through counsel. Moreover, the record does not contain any bills of exceptions, and we find no error patent on its face.
Accordingly, the conviction and sentence will be and are affirmed.